          Case 2:17-cv-00210-NBF Document 96 Filed 02/14/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PROJECT ON PREDATORY STUDENT )
LENDING OF THE LEGAL SERVICES )
CENTER OF HARVARD LAW SCHOOL, )
                              )                       Civil Action No. 17-210-NBF
          Plaintiff,          )
                              )                       The Honorable Nora Barry Fischer
      v.                      )
                              )
                              )                       (Electronic Filing)
UNITED STATES DEPARTMENT OF   )
JUSTICE,                      )
          Defendant.          )

                       SIXTH POST-JUDGMENT STATUS REPORT

       The parties respectfully submit the instant Sixth Post-Judgment Status Report, consistent

with the Court’s Order dated December 14, 2018. Order, ECF No. 95.

       On October 11, 2018, the parties filed their Third Post-Judgment Status Report, noting that,

on October 4, 2018, Defendant, the Department of Justice (“DOJ”), had produced the remaining

pages of the AI Dallas CD to Plaintiff, the Project on Predatory Student Lending (“Plaintiff”),

consistent with the Court’s September 27, 2018 Order. Third Post-Judgment Status Report, ECF

No. 87 (Oct. 11, 2018). The status report noted that the parties were in communication regarding

the bases of certain redactions in the produced pages. Id. at 2.

       On November 13, 2018, the parties filed a Fourth Post-Judgment Status Report, ECF No.

92, notifying the Court that new defense counsel had been substituted, and that the parties remained

in communication regarding the redactions to the AI Dallas records. On December 13, 2018, the

parties filed their Fifth Post-Judgment Status Report, notifying the Court that defense counsel

would conduct a review of the AI Dallas records that were originally produced to Plaintiff on

October 4, 2018, and would re-produce the AI Dallas records to Plaintiff on a rolling basis, with
            Case 2:17-cv-00210-NBF Document 96 Filed 02/14/19 Page 2 of 3



the first set of documents to be produced on or before December 19, 2018. ECF No. 94. The parties

also requested an additional 60 days to file another Status Report. Id. On December 14, 2018, the

Court ordered the parties to file another Joint Status Report by February 14, 2019. This report

fulfills that obligation.

        Since filing their last Joint Status Report, defense counsel has reviewed a portion of the AI

Dallas documents, identifying some that could be reproduced to Plaintiffs with fewer redactions.

On December 19, 2018, Defendant made its first reproduction of documents to Plaintiffs.

Plaintiff’s counsel reviewed those documents and agree that the redactions Defendant made to

those re-produced documents are appropriate. Defense counsel’s review remains ongoing, and

Defendant intends to make a second reproduction of documents this week.

        Because the undersigned counsel for the Department of Justice were on furlough status for

this matter and unable to work on it during the 35-day lapse in appropriations between December

22, 2018 and January 25, 2019, defense counsel needs additional time to complete the review and

re-production of the remaining AI Dallas records. To give defense counsel sufficient time to

complete the production, the parties request an additional 60 days, until April 15, 2019, to file

another Status Report advising the Court as to the status of the production and any remaining issues

related to these records.

        \

        \

        \

        \

        \

        \

                                                 2
         Case 2:17-cv-00210-NBF Document 96 Filed 02/14/19 Page 3 of 3



                                    Respectfully submitted,

/s/ Toby Merrill                      JOSEPH H. HUNT
Toby Merrill                          Assistant Attorney General
Eileen Connor                         Civil Division
Legal Services Center of Harvard
Law School                            SCOTT W. BRADY
122 Boylston Street                   United States Attorney
Jamaica Plain, MA 02140               Western District of Pennsylvania
Tel: (617) 390-2710
Fax: (617) 522-0715                   ELIZABETH J. SHAPIRO
tomerrill@law.harvard.edu             Deputy Director
econnor@law.harvard.edu               Civil Division, Federal Programs Branch

                                     /s/ Lisa Zeidner Marcus
                                     LISA ZEIDNER MARCUS
                                     Senior Counsel
                                     U.S. Department of Justice, Civil Division
                                     Federal Programs Branch

                                     /s/ Karen Gal-Or
                                     KAREN GAL-OR
                                     Assistant U.S. Attorney



Dated: February 14, 2019




                                       3
